EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



In the specification:
Amend the title to the following –

ANTI-HUMAN NATURAL KILLER CELL INHIBITORY RECEPTOR GROUP 2A PROTEIN (NKG2A) ANTIBODIES




In the claims:
In claim 92, replace “any of claims” with – claim –

In claim 94, replace “any of claims” with – claim –

In claim 95, replace “any of claims” with – claim –

In claim 96, replace “any of claims” with – claim –

In claim 102, replace “any of claims” with – claim –

In claim 104, replace “any of claims” with – claim –

In claim 105, replace “any of claims” with – claim –

In claim 106, replace “any of claims” with – claim –

In claim 112, replace “any of claims” with – claim –

In claim 114, replace “any of claims” with – claim –

In claim 115, replace “any of claims” with – claim –

In claim 116, replace “any of claims” with – claim –

In claim 122, replace “any of claims” with – claim –

In claim 123, replace “any of claims” with – claim –

In claim 129, replace “any of claims” with – claim –

In claim 135, replace “any of claims” with – claim –







Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647